Citation Nr: 0735489	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-30 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to March 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for hepatitis C.  He 
contends that he contracted hepatitis C while in service 
either during surgical procedures, while in unsanitary 
conditions in Panama, or after receiving preventative shots 
with a shared "air gun."   He noted that he was diagnosed 
as having hepatitis C in May 2000.  

The veteran's service medical records (SMRs) are devoid of 
any diagnoses of hepatitis C.  In August 2004, the veteran 
submitted a hepatitis C risk factor questionnaire.  His 
response to the questionnaire reflected no in-service risk 
factors.  The veteran noted, however, that he did not use 
intravenous drugs other than those administered by a 
hospital.  Additionally, he was unaware of any instances of 
sharing toothbrushes or razor blades.  

In June 2007, the veteran credibly testified before the 
undersigned at a Travel Board hearing in St. Petersburg, 
Florida.  The veteran asserted that he was diagnosed as 
having hepatitis C after a May 2000 medical examination to 
secure a life insurance policy.  Additionally, he testified 
to having received shots by military personnel via an "air 
gun," which had caused him and some fellow service members 
to bleed.  He noted that each service member would walk down 
the line receiving shots from these air guns.  He recalled 
these shots being administered upon his enlistment in 
service.  The veteran denied having had multiple sexual 
partners in his life aside from his ex-wife and current wife, 
and noted that neither his ex-wife, nor his current wife have 
been diagnosed as having hepatitis C.  He also described 
living in very unsanitary conditions in Panama during 
service, which he believed to be a possible source of 
infection.

There is no medical evidence of record relating the veteran's 
claimed hepatitis C to his military service.  However, the 
record reflects that the veteran was in service for 
approximately 22 years, and that he was given a diagnosis of 
hepatitis C appromately five years after his separation.  In 
light of the length of time the veteran was on active duty, 
the comparatively short period of time following his 
separation until he was given a diagnosis, and the lack of 
evidence pointing to post-service risk activity, the Board 
finds that a VA medical examination should be conducted to 
attempt to clarify the etiology of his hepatitis C.  

Accordingly, the case is REMANDED for the following action:

1. Provide VCAA notice in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473. Perform any and all development 
deemed necessary.

2.  Request and obtain any and all 
outstanding medical records, including 
those associated with the veteran's 
initial diagnosis of hepatitis C in May 
2000, and incorporate all obtained records 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to VA.  All attempts to 
procure records should be documented in 
the file.  If VA cannot obtain records 
identified by the veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the veteran and 
his representative should be informed of 
any such problem.

3.  Schedule the veteran for a VA 
examination to determine the nature and 
extent of the veteran's hepatitis C.  The 
veteran's claims folder should be made 
available to the examiner for review.  The 
examiner should elicit a detailed history 
from the veteran, particularly with respect 
to any risk factors present during service 
and following his separation from service.  
The examiner is to perform all necessary 
clinical testing and render all appropriate 
diagnoses.  The examiner should then render 
an opinion as to whether it is at least as 
likely as not that hepatitis C was incurred 
while the veteran was on active duty.  All 
opinions expressed must be supported by 
complete rationale.  If any etiology 
opinion cannot be given without resorting 
to speculation or conjecture (that is, the 
opinion cannot be stated to a reasonable 
degree of medical certainty), then the 
examiner should explicitly state so and 
explain why.

4.  When the development requested has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



